1 First Merchants Corporation 1st Quarter 2010 Earnings Call April 28, 2010 2 Michael C. Rechin President and Chief Executive Officer 3 Forward-Looking Statement The Corporation may make forward-looking statements about its relative business outlook. These forward-looking statements and all other statements made during this meeting that do not concern historical facts are subject to risks and uncertainties that may materially affect actual results. Specific forward-looking statements include, but are not limited to, any indications regarding the financial services industry, the economy and future growth of the balance sheet or income statement. Please refer to our press releases, Form 10-Qs and 10-Ks concerning factors that could cause actual results to differ materially from any forward-looking statements. 4 1st Quarter 2010 Highlights §Return to profitability with $.01 earnings per share §Successful private equity placement augments tangible common equity and regulatory ratios §Pre-tax pre-provision run rate remains strong despite smaller loan portfolio balances §Operating expense levels declined despite elevated levels of credit-related workout costs §Loan loss reserve ample for projected future losses at 2.82% of loan portfolio 5 Mark K. Hardwick Executive Vice President and Chief Financial Officer 6 12-31-08 12-31-09Q1-’09Q1-’10 1.Investments $482$563$446$639 2.Loans3,7223,2783,6543,138 3.Allowance(50)(92)(59)(89) 4.CD&I & Goodwill 166159163158 5.BOLI93 959495 6.Other371478589435 7.Total Assets$4,784 $4,481$4,887$4,376 ($ in Millions) TOTAL ASSETS 7 Loan Composition (as of 3/31/10) YTD Yield 5.74% LOAN AND CREDIT DETAIL 8 INVESTMENT PORTFOLIO (as of 3/31/10) §$639 Million Balance §Average duration - 4.4 years §Tax equivalent yield of 4.71% §No private label MBS exposure §Trust Preferred Pools with book balance of $6.6 million and a market value of $1.4 million §Net unrealized gain of the entire portfolio totals $7.4 million 9 2008 2009Q1-’09 Q1-’10 1.Customer Non-Maturity Deposits $1,858$2,042$1,910$2,000 2.Customer Time Deposits1,3841,2201,3651,167 3.Brokered Deposits477275410231 4.Borrowings507339485320 5.Other Liabilities 51 309858 6.Hybrid Capital111111111111 7.Preferred Stock (CPP)0 112112113 8.Common Equity 396352396376 9.Total Liabilities and Capital$4,784 $4,481$4,887$4,376 ($ in Millions) TOTAL LIABILITIES AND CAPITAL 10 $751M $231M $1,261M $739M YTD Cost of Deposits 1.60% DEPOSITS (as of 3/31/10) 11 2008 2009Q1-’09 Q1-’10 1.Total Risk-Based Capital Ratio 10.24% 13.04% 12.97%14.44% 2.Tier 1 Risk-Based Capital Ratio 7.71%10.32%10.47%11.65% 3.Leverage Ratio8.16%8.20%9.17%9.13% 4.TCE/TCA 5.01%4.54%4.89%5.27% CAPITAL RATIOS 12 ― Net Interest Margin 3.68% 3.82% 3.84% 3.74% NET INTEREST MARGIN 13 CREDIT COSTS OVER TIME 14 2008 2009Q1-’09 Q1-’10 1.Service Charges on Deposit Accounts $13.0$15.1$3.5$ 3.3 2.Trust Fees 8.07.42.12.1 3.Insurance Commission Income5.86.42.12.0 4.Cash Surrender Value of Life Ins (0.3) 1.60.30.5 5.Gains on Sales Mortgage Loans 2.5 6.81.41.1 6.Securities Gains/Losses(2.1)4.42.31.3 7.Other 9.59.52.82.7 8.Total $36.4$51.2$14.5$13.0 9.Adjusted Non-Interest Income1 $38.5$46.5$12.2$11.7 1Adjusted for Bond Gains & Losses and one-time mortgage sale ($ in Millions) NON-INTEREST INCOME 15 NON-INTEREST EXPENSE 2008 2009Q1-’09 Q1-’10 1.Salary & Benefits$63.0 $76.3$20.0$17.6 2.Premises & Equipment14.4 17.94.44.7 3.Core Deposit Intangible 3.2 5.11.31.2 4.Professional Services2.64.41.11.5 5.OREO/Credit-Related Expense 2.89.80.52.7 6.FDIC Expense1.710.40.81.7 7.FHLB Prepayment Penalties01.900 8.Outside Data Processing4.16.21.91.3 9.Marketing2.32.10.50.4 10.Other14.717.54.23.6 11.Total$108.8 $151.6$34.7$34.7 12.Adjust Non-Interest Expense2$106.0$134.7$34.2 $31.0 2Adjusted for the FDIC Special Assessment, FHLB Prepayment Penalties & OREO Expense & Credit-Related Professional Services ($ in Millions) 16 2008 2009 Q1-’09Q1-’10 1.Net Interest Income-FTE $133.1$159.1$39.6$ 37.8 2.Non Interest Income138.546.512.211.7 3.Non Interest Expense2 106.0134.734.231.0 4.Pre-Tax Pre-Provision Earnings$ 65.6$ 70.9$17.6$ 18.5 5.Provision28.2122.212.913.9 6.Adjustments5.012.1(1.7)2.3 7.Taxes - FTE11.8(22.7)2.30.7 8.CPP Dividend05.00.61.5 9.Net Income Avail. for Distribution$20.6($45.7)$3.5$ .1 10.EPS$1.14($2.17)$0.17$ .01 1Adjusted for Bond Gains & Losses and one-time mortgage sale 2Adjusted for the FDIC Special Assessment, FHLB Prepayment Penalties & OREO Expense & Credit-Related Professional Services ($ in Millions) EARNINGS 17 John J. Martin Senior Vice President and Chief Credit Officer 18 30+ day delinquent loans declined from $40.5 to $34.2 million, the third consecutive quarterly decline. 90+ day delinquent loans declined from $4.0 to $2.6 million, the third consecutive quarterly decline. Non-accrual loans increased from $118.4 to $122.9 million for the quarter while remaining lower than the peak non-accrual level of $123.3 million at 9/30/09. Non-performing assets plus 90 days past due declined from $146.0 to $144.6 million for the quarter. The allowance increased to 2.82% of total assets while covering non- accrual loans at 72%. PORTFOLIO OVERVIEW 1st Quarter Highlights 19 ($ in millions) NON-ACCRUAL LOANS 20 ($ in millions) NEW NON-ACCRUAL LOANS 21 ($ in millions) OTHER REAL ESTATE OWNED 22 30+ Day Delinquency (as a % of period end total loans) (as a % of period end total loans) LOAN DELINQUENCY TRENDS 23 Beginning NPAs & 90+ Days Past Due (12/31/2009) Non-accrual Add: New NPLs Less: To Accrual/Pay-off/Restructured Less: To OREO and Charge-off Less: Charge-offs(includes write-downs for transfer to OREO) Δ in Non-accrual loans Other Real Estate Owned (ORE) Add: New ORE Properties Less: ORE Sold Less: ORE Losses (write-downs) Δ in ORE Δ 90 days past due Δ Restructured/Renegotiated Loans Total NPA Change Ending NPAs & 90+ Days Past Due (03/31/2010) ($ in millions) NON-PERFORMING ASSET RECONCILIATION 24 CREDIT METRIC TREND 25 Allowance as a % of Non-Accrual Loans ($ in millions) ALLOWANCE COVERAGE TO NON-ACCRUAL LOANS 26 PORTFOLIO SUMMARY •Classified loans declined for the quarter from $305 to $286 million. •Non-accrual coverage is in line with 3rd quarter of 2009.Non-accrual loans are up for quarter but in line with 3rd quarter. •Five largest Classified accruing relationships average $6.3 million with none exceeding $10 million. •The ten largest overall bank commitments and outstanding balances average $15.0 million and $11.8 million, respectively. •Provision expense is model dependent absent impact of specific reserves associated with any new impaired loans. •30-89 and 90+ day past due improving and stable. •Most significant “watch list” credits are handled by a dedicated workout team. 27 Michael C. Rechin President and Chief Executive Officer 28 Overview of 2010 Strategy and Tactics “Protect and Strengthen” §Complete CPP exchange transaction with Treasury Department in second quarter §Continue to improve asset quality and reduce all-in credit costs §Intensify revenue activity using common platforms and market coverage tactics §Solidify brand position as community bank competing primarily in consumer, small business and middle market §Implement opt-in Reg E strategy around education and choice 29 Contact Information First Merchants Corporation common stock is traded on the NASDAQ Global Select Market under the symbol FRME. Additional information can be found at www.firstmerchants.com Investor inquiries: Mark K. Hardwick Executive Vice President & Chief Financial Officer Telephone: 765.751.1857 mhardwick@firstmerchants.com
